       Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
LEOCADIO JIMENEZ,                                                   Case No.:

                                   Plaintiff,
                  -vs.-
                                                                    COMPLAINT
BOSIE, LLC d/b/a BOSIE TEA PARLOR,
MARIE ARUN TEAS INC., NILESH DAWDA
and JESSICA MASSIAS,

                                    Defendants.
--------------------------------------------------------------X


        Plaintiff, LEOCADIO JIMENEZ, by and through his attorneys, the LAW OFFICES

OF WILLIAM CAFARO, complaining of the Defendants, hereby alleges as follows:



                                          NATURE OF CASE

        1.       This is a civil action for damages and equitable relief based upon Defendant’s

flagrant and willful violations of Plaintiff’s rights guaranteed to him by: (i) the overtime

provisions of the Fair Labor Standards Acts ("FLSA"), 29 U.S.C. § 207(a); (ii) the overtime

provisions of the New York Labor Law ("NYLL"), NYLL § 160; N.Y. Comp. Codes R. &

Regs. ("NYCCRR") tit. 12, § 142-2.2; (iii) the NYLL's requirement that employers provide

on each payday proper wage statements to their employees containing specific categories of

accurate information, NYLL § 195(3); (iv) the requirement that employers furnish employees

with a wage notice at the time of hiring and/or on an annual basis containing specific

categories of information, NYLL § 195(1); (v) the requirement that employers pay spread of

hours premiums under the NYCCRR tit. 12 § 142 et seq. and (vi) any other claim(s) that can

be inferred from the facts set forth herein.
        Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 2 of 17



                                       THE PARTIES

        2.     Plaintiff LEOCADIO JIMENEZ, (hereinafter “Mr. Jimenez” or “Plaintiff”) is

an individual residing in New York County, New York.



        3.     Defendant BOSIE, LLC d/b/a BOSIE TEA PARLOR (hereinafter “Bosie Tea

Parlor”) was and is a domestic limited liability company..



        4.     Upon information and belief, Bosie Tea Parlor’s principal place of business is

located at 506 LaGuardia Place, New York, NY 10012.



        5.     Defendant MARIE ARUN TEAS INC. (hereinafter “Marie Arun Teas”) was

and is a domestic business corporation.



        6.     Upon information and belief, Marie Arun Teas principal place of business is

located at 506 LaGuardia Place, New York, NY 10012.



        7.     Upon information and belief, Defendant NILESH DAWDA, (hereinafter

“Dawda”) is an individual, whose actual place of business is located at 506 LaGuardia Place,

New York, NY 10012.



        8.     Upon information and belief, at all times herein pertinent, Defendant Dawda,

served as a principal, officer and/or manager of Defendants Bosie Tea Parlor and Marie Arun

Teas.



                                              2
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 3 of 17



       9.      At all times herein relevant, upon information and belief, Dawda is one of the

ten largest shareholders as determined by the fair value of the beneficial interest of

Defendants Bosie Tea Parlor and Marie Arun Teas.



       10.     Prior to the filing of this action, Defendant Dawda was served with a notice

pursuant to N.Y. Bus. Corp. Law § 630.



       11.     Prior to the filing of this action, Defendant Dawda was served with a notice

pursuant to N.Y. Limited Liability Co. Law § 609.



       12.     By operation of law, pursuant to the notices above, Defendant Dawda is

personally liable for unpaid wages to the Plaintiff.



       13.     Defendant Dawda is listed as one of the Principal Officers of Bosie Tea Parlor

in filings with New York State Liquor Authority.



       14.     Defendant Dawda is listed as one of the Principal Officers of Marie Arun Teas

in filings with New York State Liquor Authority.



       15.     Upon information and belief, Defendant JESSICA MASSIAS, (hereinafter

“Massias”) is an individual, whose actual place of business is located at 506 LaGuardia

Place, New York, NY 10012.




                                               3
        Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 4 of 17



        16.    Upon information and belief, at all times herein pertinent, Defendant Massias,

served as a principal, officer and/or manager of Defendants Bosie Tea Parlor and Marie Arun

Teas.



        17.    At all times herein relevant, upon information and belief, Massias is one of the

ten largest shareholders as determined by the fair value of the beneficial interest of

Defendants Bosie Tea Parlor and Marie Arun Teas.



        18.    Prior to the filing of this action, Defendant Massias was served with a notice

pursuant to N.Y. Bus. Corp. Law § 630.



        19.    Prior to the filing of this action, Defendant Massias was served with a notice

pursuant to N.Y. Limited Liability Co. Law § 609.



        20.    By operation of law, pursuant to the notices above, Defendant Massias is

personally liable for unpaid wages to the Plaintiff.



        21.    Defendant Dawda is listed as one of the Principal Officers of Bosie Tea Parlor

in filings with New York State Liquor Authority.



        22.    Upon information and belief, for the calendar year 2016 the gross receipts of

Bosie Tea Parlor were not less than $500,000.00.




                                               4
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 5 of 17



       23.     Upon information and belief, for the calendar year 2017 the gross receipts of

Bosie Tea Parlor were not less than $500,000.00.



       24.     Upon information and belief, for the calendar year 2018 the gross receipts of

Bosie Tea Parlor were not less than $500,000.00.



       25.     Upon information and belief, for the calendar year 2019 the gross receipts of

Bosie Tea Parlor will not be less than $500,000.00.



       26.     Upon information and belief, for the calendar year 2016 the gross receipts of

Marie Arun Teas were not less than $500,000.00.



       27.     Upon information and belief, for the calendar year 2017 the gross receipts of

Marie Arun Teas were not less than $500,000.00.



       28.     Upon information and belief, for the calendar year 2018 the gross receipts of

Marie Arun Teas were not less than $500,000.00.



       29.     Upon information and belief, for the calendar year 2019 the gross receipts of

Marie Arun Teas will not be less than $500,000.00.



       30.     Upon information and belief Defendants Dawda and Massias own all the

beneficial interest in the entity defendants Bosie Tea Parlor and Marie Arun Teas.



                                              5
        Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 6 of 17



        31.    Upon information and belief, the entity Defendants Bosie Tea Parlor and

Marie Arun Teas are operated under common ownership, the individual defendants herein.



        32.    Upon information and belief, the entity Defendants Bosie Tea Parlor and

Marie Arun Teas are operated under common management, the individual defendants herein.



        33.    Upon information and belief, the entity Defendants Bosie Tea Parlor and

Marie Arun Teas have a single intergraded business purpose.



        34.    Upon information and belief, the entity Defendants Bosie Tea Parlor and

Marie Arun Teas are operated as a single intergraded enterprise.



        35.    Upon information and belief, Defendants Dawda and Massias conducted

substantially all the management functions of defendants Bosie Tea Parlor and Marie Arun

Teas.



        36.    Upon information and belief Defendants Dawda and Massias owns all the

beneficial interest in the entity defendants Bosie Tea Parlor and Marie Arun Teas.



        37.    Upon information and belief, the individual defendants Dawda and Massias

consider and resolve payroll, scheduling, and human resource issues for the entity defendants

Bosie Tea Parlor Marie Arun Teas. This includes, but is not limited to, assigning employees

shifts, mode and methods of payment, and employment locations.



                                              6
       Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 7 of 17



                                JURISDICTION AND VENUE

       38.     Jurisdiction is based upon 28 U.S.C. § 1331, insofar as it involves a statute of

the United States, specifically, the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et

seq., and Plaintiff relies upon 28 U.S.C. § 1367 to invoke supplemental jurisdiction with

respect to the state law claims which form another basis for recovery upon the same factual

nexus, specifically Articles 6 & 19 of the Labor Law and related New York State Department

of Labor regulations.



       39.     Venue is based upon 28 U.S.C. § 1391(b)(1), insofar as at least one of the

Defendants resides within this Judicial District, and (b)(2), insofar as a substantial part of the

events giving rise to the within causes of action occurred in this Judicial District.



                                 FACTUAL ALLEGATIONS

       40.     At all times herein pertinent, the Defendants, and each of them, were engaged

in an industry having an affect on commerce within the meaning of 29 U.S.C. § 203.



       41.     At all times herein pertinent, and in the course of his duties, Plaintiff regularly

handled products which had been moved in commerce, including, but not limited to, pots,

pans, forks, plates, spoons, knives and towels.



       42.     Plaintiff’s primary duties did not include the exercise of discretion and

independent judgment with respect to any matters of significance.



       43.     Bosie Tea Parlor operates as a restaurant, tea parlor & catering.

                                                  7
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 8 of 17




       44.     Marie Arun Teas operates as a restaurant, tea parlor & catering.



       45.     Mr. Jimenez was employed by the Defendants from on or about June 15, 2013

until on or about August 15, 2019.



       46.     Throughout his employment with the Defendants, Mr. Jimenez was assigned

various duties including but not limited to preparing and cooking various food items.



       47.     Throughout his employment with the Defendants, Mr. Jimenez worked

Mondays and Sundays from 8:00am until 9:00pm, Wednesdays through Fridays, inclusive,

from 2:00pm until 9:00pm, and Saturdays from 11:00 until 9:00pm.



       48.     Throughout his employment with the Defendants, one day per week,

Defendants required Mr. Jimenez to arrive two hours before the schedule outlined above in

order to assist with the Defendants’ catering business.



       49.     Form the beginning of his employment until on or about June 30, 2019, Mr.

Jimenez was paid an hourly rate of $15.00 per work hour, up to the first 40 hours.



       50.     From on or about July 1, 2019 until on or about August 15, 2019, Mr. Jimenez

was paid an hourly rate of $17.00 per work hour, up to the first 40 hours.




                                               8
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 9 of 17



       51.    Plaintiff regularly worked for the Defendants in excess of forty (40) hours a

week but was not compensated at one and one half times his regular rate of pay for those

overtime hours.


       52.    Rather, in an attempt to circumvent well established Federal and State Law,

Defendants paid Mr. Jimenez $11.00 per hour for each overtime hour worked.



       53.    Plaintiff did not receive one additional hour of pay at the prevailing minimum

wage for each day during which there was a split shift and/or the spread of hours exceeded

10 hours.



       54.    Defendants failed to provide Plaintiff with any wage statements that reflected

the amount of hours he worked, his regular rate of pay or his overtime rate of pay for each

hour he worked in excess of forty hours in a given workweek.



       55.    Defendants intentionally did not provide Plaintiff with a wage notice at the

time of his hire, or at any time thereafter, containing any of the following information: his

rates of pay and basis thereof; whether Plaintiff was paid by the hour, shift, day, week,

salary, piece, commission, or other; whether any allowances were claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

by Defendant; the name and physical addresses of Defendant; any “doing business as” names

used by Defendant; and Defendant’s mailing addresses and telephone numbers.



       56.    Defendants Dawda and Massias had the power to hire employees at Bosie Tea

Parlor and Marie Arun Teas.
                                             9
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 10 of 17




       57.     Upon information and belief, Defendants Dawda and Massias had the power

to fire employees at Bosie Tea Parlor and Marie Arun Teas.




       58.     While at Bosie Tea Parlor and Marie Arun Teas Defendants Dawda and

Massias controlled the terms of the Plaintiff’s employment in that they would tell him what

tasks to complete and on what time frame they needed to be completed.




       59.     Upon information and belief, Defendants Dawda and Massias controlled the

work schedule of all of the employees of Bosie Tea Parlor and Marie Arun Teas, including

the Plaintiff’s work schedule.




       60.     Upon information and belief, the Defendants Dawda and Massias controlled

the rates and methods of payment of each of the employees of Bosie Tea Parlor and Marie

Arun Teas, including the Plaintiff’s pay rates and methods of pay.


       61.     Defendant Massias paid the Plaintiff his wages and the wages of all other

employees at Bosie Tea Parlor and Marie Arun Teas.



       62.     At all times herein pertinent, the Plaintiff performed his duties for Defendants

Bosie Tea Parlor and Marie Arun Teas at the direction and under the control of Defendants

Dawda and Massias.


                                              10
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 11 of 17




       63.     Upon information and belief, and at all times herein pertinent, Defendants

Dawda and Massias exercised close control over the managerial operations of Bosie Tea

Parlor and Marie Arun Teas, including the policies and practices concerning employees.



       64.     At all times herein pertinent, Defendants Dawda and Massias controlled the

terms and conditions of employment, supervised employees, made decisions as to hiring and

firing and as to wages with respect to the employees of Bosie Tea Parlor and Marie Arun

Teas in general, and with respect to the Plaintiff in particular.



       65.     At all times herein pertinent, Defendants Dawda and Massias acted as the

Plaintiff’s employers within the meaning of the FLSA and the New York State Labor Law.



       66.     The Defendants did not create or maintain records showing the precise

number of hours Plaintiff worked or of wages earned.



       67.     Plaintiff alternatively allege that Defendants created records showing the

number of hours Plaintiff worked and/or of wages earned, but upon information and belief,

has not maintained them as required by law.



       68.     Upon information and belief, Defendants, at the time of hire, failed to give the

Plaintiff a wage notice that conforms with New York law.



       69.     Upon information and belied, Defendants failed to give the Plaintiff a wage

statement with every payment of wages.
                                                11
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 12 of 17




       70.     Defendants acted in the manner described herein so as to maximize their

profits while minimizing their labor costs.



       71.     Every hour that Plaintiff worked was for Defendants’ benefit.



                       AS AND FOR A FIRST CAUSE OF ACTION
                       FEDERAL FAIR LABOR STANDARDS ACT
                   AGAINST THE DEFENDANTS, AND EACH OF THEM
                                   (OVERTIME)


       72.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

with the same force and effect as if fully set forth at length.



       73.     Defendants were required to directly pay the Plaintiff an overtime premium of

one and one half times the Plaintiff’s regular rate of pay for all hours worked over forty (40)

in a given workweek.



       74.     Defendants failed to pay the Plaintiffs the overtime wages to which the

Plaintiff was entitled under the FLSA.



       75.     All of the foregoing constituted willful and repeated violations of the Fair

Labor Standards Act, so the applicable statute of limitations is three years pursuant to 29

U.S.C. § 255(a).




                                                12
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 13 of 17



                    AS AND FOR A SECOND CAUSE OF ACTION
                          STATE WAGE AND HOUR LAW
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                                 (OVERTIME)


       76.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

with the same force and effect as if fully set forth at length.



       77.     At all times herein pertinent, the Plaintiff is and was an employee of

Defendants within the meaning of the New York Labor Law.



       78.     Defendants are joint employers of the Plaintiff within the meaning of the New

York Labor Law.



       79.     The overtime wage provisions of Article 19 of the New York Labor Law and

its supporting regulations apply to Defendants.



       80.     Defendants have failed to pay the Plaintiff the overtime wages to which he is

entitled under the New York Labor Law.



       81.     By Defendants’ failure to pay the Plaintiff premium overtime wages for hours

worked in excess of 40 hours per week, they have willfully violated the New York Labor

Law Article 19, §§ 650 et seq., and the supporting New York State Department of Labor

Regulations.




                                                13
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 14 of 17



                     AS AND FOR A THIRD CAUSE OF ACTION
                          STATE WAGE AND HOUR LAW
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                      (FAILURE TO PAY SPREAD OF HOURS)



        82.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

with the same force and effect as if fully set forth at length.



        83.     The Defendants herein knowingly, willfully and in bad faith violated Articles

6 & 19 of NYLL, and more particularly 12 NYCRR § 146-1.6, by failing to pay Plaintiff, one

additional hour of pay at the prevailing minimum wage for each day during which there was

a split shift and/or the spread of hours exceeded 10 hours.



        84.     Through their knowing or intentional failure to pay Plaintiff spread-of-hours

pay, Defendants have willfully violated the NYLL, Article 19, § § 650 et seq., and the

supporting New York State Department of Labor Regulations.



        85.     Due to Defendants' violations of the NYLL, Plaintiff is entitled to recover

from Defendants his unpaid spread-of-hours wages, liquidated damages, as provided for by

the NYLL, reasonable attorneys' fees, costs, and prejudgment and post-judgment interest.



                    AS AND FOR A FOURTH CAUSE OF ACTION
                         NEW YORK STATE LABOR LAW
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                 (FAILURE TO PROVIDE ANNUAL WAGE NOTICES)


        86.     Plaintiff hereby incorporates all preceding paragraphs of this complaint with

the same force and effect as if fully set forth at length.
                                                 14
      Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 15 of 17




        87.     Defendants have willfully failed to furnish the Plaintiff with annual wage

notices as required by NYLL, Article 6, § 195(1), in English or in the language identified by

each employee as their primary language, at the time of hiring, and on or before February

first of each subsequent year of the employee's employment with the employer, a notice

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

by the employer in accordance with NYLL, Article 6, § 191; the name of the employer; any

"doing business as" names used by the employer; the physical address of the employer's main

office or principal place of business, and a mailing address if different; the telephone number

of the employer; plus such other information as the commissioner deems material and

necessary.



        88.     Through their knowing or intentional failure to provide the Plaintiff with the

annual wage notices required by the NYLL, Defendants have willfully violated NYLL,

Article 6, §§ 190 et seq., and the supporting New York State Department of Labor

Regulations.



                     AS AND FOR A FIFTH CAUSE OF ACTION
                         NEW YORK STATE LABOR LAW
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                   (FAILURE TO PROVIDE WAGE STATEMENTS


        89.     Plaintiff hereby incorporates all preceding paragraphs of this complaint with

the same force and effect as if fully set forth at length.

                                                15
     Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 16 of 17




       90.      Defendants have willfully failed to furnish the Plaintiff with statements with

every payment of wages as required by NYLL, Article 6, § 195(3), listing: the dates of work

covered by that payment of wages; name of employee; name of employer; address and phone

number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift,

day, week, salary, piece, commission, or other; gross wages; deductions; allowances, if any,

claimed as part of the minimum wage; net wages; the regular hourly rate or rates of pay; the

overtime rate or rates of pay; and the number of regular and overtime hours worked.



       91.      Through their knowing or intentional failure to provide the Plaintiff with the

wage statements required by the NYLL, Defendants have willfully violated NYLL, Article 6,

§§ 190 et seq., and the supporting New York State Department of Labor Regulations.


       WHEREFORE, Plaintiff prays for judgment as against the Defendants, and each of

them, as follows:

             a) awarding back pay for overtime pay due and owing to the Plaintiff;

             b) awarding back pay for spread-of-hours & split-shift pay due and owing to the

                Plaintiff;

             c) Declaring that Defendants violated the provisions of the NYLL relating to

                notice and record keeping requirements regarding employees, and awarding

                Plaintiff statutory damages and any other relief authorized under the NYLL

                for violations of those requirements;

             d) awarding liquidated damages pursuant to 29 U.S.C. § 216(b) and/or New

                York State’s Labor Law, Articles 6 & 19, §§ 198(1-a), 663(1);


                                               16
     Case 1:19-cv-11570-ER Document 1 Filed 12/17/19 Page 17 of 17



         e) awarding the costs and disbursements of this action, along with reasonable

            attorney’s fees pursuant to 29 U.S.C. § 216(b) and/or New York State’s Labor

            Law, Articles 6 & 19, §§ 198(1-a), 663(1);

         f) awarding any other relief this Court deems just, proper and equitable.


Dated: New York, New York
       December 17, 2019

                                          LAW OFFICES OF WILLIAM CAFARO



                                          ______________________
                                          Amit Kumar, Esq. (AK0822)
                                          Attorneys for Plaintiff
                                          108 West 39th Street, Suite 602
                                          New York, New York 10018
                                          (212) 583-7400
                                          AKumar@Cafaroesq.com




                                           17
